Oldham, J. The question presented in this case was determined in Bower vs. The State Bank, 5 Ark. Rep. 234. It was there said “that all such promises and obligations as purport to be made by or to “the branch of the Bank of the State of Arkansas at Arkansas” may well be considered as promises of or to the corporation; or in other words, as having been made by or to the Bank of the State •of Arkansas, and that such words added to the true name do not vary in substance or effect, but only in words or syllables, so that the name in the obligation, by matter apparent therein, notwithstanding the additional words, imports a sufficient certain demonstration of the true name of the incorporation, and therefore it is binding upon the parties.” The. same doctrine was recognized in Wallace vs. The State Bank, Miss, decided at the last term of this court. Under the doctrine as laid down in these cases, the note itself is evidence that it was made to the bank, and there is no necessity of showing that fact by other proof. The note read in evidence was sufficient to establish the issue upon the part of the plaintiff and the court sitting as a jury should have found for her-. A new trial should have been granted, wherefore the judgment must be reversed.